Citation Nr: 0836618	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The veteran's claim was the subject of a previous decision.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  If the Board finds that new and 
material evidence has not been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet.App. 239, 
244 (1993).  

Additionally, the Board notes in the December 2006 
Substantive Appeal, the veteran's representative expands the 
issue on appeal to "Entitlement to service connection for 
psychiatric disorder, to included PTSD and schizoaffective 
disorder."  However, subsequently in April 2007, the veteran 
filed a separate claim for schizoaffective disorder.  The RO 
undertook the appropriate development in that regard and in 
an April 2008 rating decision denied entitlement to the 
benefit claimed.  The Board notes that the time period 
allotted to the veteran to express disagreement with this 
decision has not lapsed.  Accordingly, the determination has 
not become final.  38 U.S.C.A. § 20.302(a).  A notice of 
disagreement is not in the file that is currently before the 
Board.  Given the noted actions of the RO in this regard, the 
Board finds that the issue of service connection for a 
claimed schizoaffective disorder is not before the Board on 
appeal at this time.  Thus, consideration in this Board 
decision is limited in scope to the issue as set forth on the 
title page.    




FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
previously denied by the RO in a rating decision in September 
1984.  It was held that there was no competent evidence of a 
stressor nor was there a competent diagnosis of PTSD.  He was 
notified of this decision and his appellate rights, but did 
not perfect a timely appeal in this case.

2.  The evidence associated with the claims file since the 
September 1984 denial of service connection for PTSD is 
either cumulative or redundant of evidence previously of 
record or, if new, does not relate to unestablished facts 
necessary to substantiate the claim for service connection 
for PTSD and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's rating decision in September 1984 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  As the evidence received since September 1984 is not new 
and material, the claim of service connection for PTSD is not 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp 2007); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter.  By this letter, the RO also notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
VCAA letter, the veteran was advised of both the type of 
evidence needed to reopen his claim and what was necessary to 
establish entitlement to the claimed benefit.

Finally, the Board notes that VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2007).  The Board is aware that at a March 
2006 VA examination the veteran reported that he was in the 
process of applying for Social Security Administration (SSA) 
benefits because he claimed to be "unable to work because of 
numerous physical problems."  As it is not clear that the 
veteran has even made such application to the SSA or that 
such records (if they existed) would even apply to the 
current PTSD claim (in this regard, the Board notes that the 
veteran claimed to be unable to work because of numerous 
"physical problems"), the Board finds that there is no 
reasonable possibility that any such records in this regard 
would aid in substantiating the veteran's claim.  He has been 
assigned nonserivce-connected pension benefits based on his 
inability to work.  Further, a VA examination was provided in 
connection with this claim.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Service connection for PTSD was denied on the merits in an RO 
rating decision issued in September 1984, based on the RO's 
finding that the veteran had not presented a verified or 
verifiable stressor or medical evidence of a PTSD diagnosis.  
Because the veteran did not file a timely substantive appeal 
in regard to the September 1984 RO rating decision, that 
decision is final.

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

The evidence of record at the time of the September 1984 
denial (the last final adjudication of PTSD) included the 
veteran's service medical records; post-service private 
treatment records from Provident, Sinai and Springfield 
hospitals diagnosing the veteran with schizo-affective 
disorder; VA hospitalization records from April 1984 to May 
1984 confirming the diagnosed schizoaffective disorder; and 
various lay statements submitted by members of the veteran's 
family.  

Since the September 1984 rating decision, the additional 
evidence received includes a plethora of VA and private 
treatment records replete with reference to treatment for and 
diagnosis of various psychiatric disorders, including schizo-
affective disorder and paranoid schizophrenia; lay statements 
received from members of the veteran's family; and the March 
2006 VA examination report which found that the veteran's 
claim of PTSD linked to service was not supported by 
objective clinical findings and contemporaneous records.  
Thus, significantly absent in this additional evidence is any 
competent evidence of a confirmed diagnosis of PTSD.  

Therefore, the Board finds that the items identified 
hereinabove are "new" evidence in the sense that they were 
not before the adjudicators in September 1984.  The new items 
of evidence, however, are not "material" because nothing 
therein shows a verifiable stressor or supports a diagnosis 
of PTSD, which were elements that led the claim to be 
originally denied.  

The Board has also carefully considered the lay statements 
submitted by various members of the veteran's family which 
assert that the veteran's behavior was different when he 
returned home from Vietnam than before service.  "A 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

However, the veteran's family members have not shown any 
contemporaneous knowledge of the claimed stressors that could 
assist in verification of those stressors.  Moreover, they do 
not possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  The statements are accordingly not 
material toward establishing service connection for PTSD.

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  
Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for PTSD has not been received, and the RO's 
decision of September 1984 remains final.  

In summary, like the previous evidence of record, the 
additional evidence simply fails to provide verification of 
the claimed stressors or even a supportable diagnosis of 
PTSD.  As such, the additional evidence is not new and 
material and it does not raise a reasonable possibility of 
substantiating the veteran's claim of service connection for 
PTSD.  Because the veteran has not presented new and material 
evidence sufficient to reopen the claim of service connection 
for PTSD the appeal must be denied on this basis.  As the 
veteran in this case has not fulfilled his threshold burden 
of submitting new and material evidence to reopen this 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for PTSD, the appeal to this 
extent is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


